DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/979,639 application filed September 10, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-13, 19-21, 27-30, and 34-35 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 7-13, 19-21, 27-30, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 28 recite “in a slurrying step, creating a feedstock slurry by combining prepared feedstock with a slurry fluid as required to yield a feedstock slurry of a desired consistency and moisture content; b. in a heating step, placing the feedstock slurry into a processor and heating…”  The two instances of “a” feedstock slurry indicate the introduction of two different feedstock slurries although one seems to follow from the other.  Moreover, “of a desired consistency and moisture content” appears to confirm an interpretation of two different feedstock slurries.  The recitation of “the feedstock slurry” causes confusion as to which of the two feedstock slurries the feedstock slurry refers to.  Therefore, the metes and bounds of the claimed invention cannot be determined.
The term “liquid hydrocarbon” in claim 8 is a relative term which renders the claim indefinite. A liquid is a physical state controlled by thermodynamic variables such as temperature and pressure.  The specification does not provide a standard for ascertaining the thermodynamic variables under which any 
Claim 34, which depends from claim 28, recites “wherein the feedstock slurry comprises carbonaceous waste feedstock without added slurry fluid.”  Claim 28 recites “creating a feedstock slurry by combining prepared feedstock with a slurry fluid as required to yield a feedstock slurry.”  It should be noted that combine means to unite at least two separate items into a single entity.  Claim 28 appears to indicate that the two separate items are 1) prepared feedstock and 2) a slurry fluid.  Claim 34 suggests there is no slurry fluid.  While claim 34 also recites “added” to describe slurry fluid, the question arises: is the prepared feedstock also the recited feedstock slurry?  What is combined in claim 28 then?  It is not clear how one prepares a feedstock slurry by combining a prepared feedstock with a slurry fluid without a slurry fluid.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al (US 2013/0036660 A1).
With respect to claims 1 and 2, Woods et al discloses “methods, reactor systems, and catalysts for converting in a continuous process biomass to fuels and chemicals. The invention includes methods of converting the water insoluble components of biomass, such as hemicellulose, cellulose and lignin, to volatile 2+O1-2 oxygenates, such as alcohols, ketones, cyclic ethers, esters, carboxylic acids, aldehydes, and mixtures thereof” [abstract].  Woods et al further teaches “[a] biomass feed stream is created by combining solid biomass that has been chopped, shredded, pressed, ground or processed to a size amenable for conversion, with a solvent (e.g., water, in situ generated C2+O2+ oxygenated hydrocarbons, recycled C2+O2+ oxygenated hydrocarbons, bioreforming solvents, organic solvents, organic acids, and a mixtures thereof). The feed stream is then passed into a reactor where it reacts with hydrogen and the deconstruction catalyst at a deconstruction temperature and a deconstruction pressure to cause a reaction that converts all or at least a portion of the lignin, cellulose, and hemicellulose in the biomass to a product stream that includes [1.] a vapor phase containing one or more volatile oxygenates, [2.] a liquid phase containing a solution or mixture of oxygenated hydrocarbons, and [3.] a solid phase containing extractives and, in certain applications, [4.] unreacted or under-reacted biomass and/or the deconstruction catalyst” [paragraph 0065].  The combination of solid biomass with a solvent corresponds to the slurrying step of instant claim 1.  For example, see paragraph 0067: “…biomass (e.g., solid biomass or biomass slurry) is initially deconstructed to produce a solution and/or mixture of oxygenated hydrocarbons…” [see also paragraph 0113].  Passing the feed stream into the reactor corresponds to the “placing the feedstock slurry into a processor” in the heating step of instant claim 1.  The reference further teaches “the deconstruction process is a continuous process using one or more continuous stirred-tank reactors in parallel or in series. The deconstruction temperature will generally be greater than 120o C., or 150o C., or 185o C., or 200o C., or 250o C., or 270o C., and less than 350o C., or 325o C., or 310o C., or 300o C. In one embodiment, the deconstruction temperature is between about 120o C. and 350o C., or…between about 270o C. and 300o C. The deconstruction pressure will generally be greater than 300 psi, or 375 psi, or 475 psi, or 600 psi, or 750 psi, or 1000 psi, and less than 2500 psi, or 2400 psi, or 2150 psi, or 1900 psi, or 1750 psi, or 1500 psi” [paragraph 0084; compare to paragraph 0023 of the published application which discloses a temperature ranging from 275 to 425o C and a pressure ranging from 2000 to 4000 psi].  Additionally, Woods et al discloses “[p]referably, the biomass feed stream contacts the catalyst for between approximately 5 minutes and 6 hours” [paragraph 0085].  Therefore, at least the deconstruction process conditions corresponds to the heating to a selected temperature for a selected period produce a solution and/or mixture of oxygenated hydrocarbons, such as hemicellulose, cellulose, polysaccharides, oligosaccharides, sugars, sugar alcohols, sugar degradation products, depolymerized lignin compounds, and the like. As these components are exposed to the deconstruction catalyst and hydrogen, the oxygen content of the compounds is reduced (see FIG. 2) to provide both volatile oxygenates and C2+O2+ oxygenated hydrocarbons. The C2+O2+ oxygenated hydrocarbons form an in situ generated solvent within the reactor that, in turn: 1) enhances biomass deconstruction, 2) improves the solubility of the deconstructed biomass components--particularly the lignin derived components--to facilitate reaction with the catalyst, and 3) is further deoxygenated to produce the desired volatile oxygenates. The volatile oxygenates then exit the deconstruction reactor as a condensable vapor product for further processing or use in industrial chemicals. Residual oxygenated hydrocarbons can also exit the deconstruction reactor as a liquid phase and be recycled back to the reactor for further conversion and/or use as a solvent or separated for further processing or use as industrial chemicals.  The composition of the phases of the product stream will vary depending on the process conditions and the particular type of biomass feedstock employed. The vapor phase will generally contain volatile oxygenates, hydrogen, carbon monoxide, carbon dioxide, and light alkanes. As used herein, volatile oxygenates refers to oxygenated hydrocarbons having a relative volatility () with respect to 1-hexanol of greater than 0.03 based on pure components at 250o C. The volatile oxygenates will generally include mono-oxygenated hydrocarbons and di-oxygenated hydrocarbons (collectively referred to herein as C2+O1-2 oxygenates), as well as residual oxygenated compounds capable of being volatilized based on the temperature, total pressure, and concentration of the compounds. Mono-oxygenated hydrocarbons generically refers to hydrocarbon compounds having 2 or more carbon atoms and 1 oxygen atom (referred to herein as C2+O1 hydrocarbons), such as alcohols, ketones, aldehydes, ethers, cyclic ethers, and furans. Di-oxygenated hydrocarbons generically refers to hydrocarbon compounds having 2 or more carbon atoms and 2 oxygen atoms (referred to herein as C2+O2 hydrocarbons), and may include, without limitations, diols, di-oxygenated ketones, and organic acids. liquid phase will generally include water and C2+O2+ oxygenated hydrocarbons not volatilized to the vapor phase, such as lignin derivatives, disaccharides, monosaccharides, sugars, sugar alcohols, alditols, heavy organic acids, phenols, cresols, and heavy diols, triols and other polyols… Following conversion over the deconstruction catalyst, the product stream undergoes one or more separation steps to separate the vapor, liquid and solid phase components. Various separation techniques are known in the art and may be used. Such techniques may include, without limitation, gravitational settling techniques, cyclone separation techniques, simulated moving bed technology, distillation, filtration, etc. In one embodiment, the reactor system may include an outlet for the capture and removal of the vapor phase, and a second outlet for the collection and removal of the liquid phase and solid phase components. In another embodiment, the product stream can be directed into a phase separator to allow for the simultaneous separation of each phase of the product stream. In either application, the liquid and solid phase can be directed into a settling tank configured to allow a bottom portion containing solid materials (e.g., catalyst, extractives and unreacted or under-reacted materials) to separate from a top liquid phase portion containing a significant fraction of the C2+O2+ oxygenated hydrocarbons. In certain embodiments, a portion of the liquid phase may also be maintained in the bottom portion to assist with the movement of the solid materials through additional processing steps or recycled to the biomass feed stream for use as a solvent to aid in biomass deconstruction. In certain embodiments, the liquid phase may also require further processing to separate aqueous phase products from organic phase products, such as lignin-based hydrocarbons that are not suitable for further conversion. The liquid phase may also be dewatered or further purified prior to being introduced into further processing steps. Such dewatering and purification processes are known in the art and may include techniques such as distillation, filtration, etc” [paragraphs 0067 & 0068; 0070, 0074-0075].  The disclosure of an aqueous phase or dewatering corresponds to a liquid effluent fraction that is primarily water while the organic phase or top liquid phase portion containing a significant fraction of the C2+O2+ oxygenated hydrocarbons corresponds to the liquid, carbon-containing fraction.  With respect to the water, in situ generated C2+O2+ oxygenated hydrocarbons, recycled C2+O2+ oxygenated hydrocarbons… and a mixture thereof” [paragraph 0023; see also paragraphs 0012 & 0065].
With respect to claim 9, Woods et al discloses “[t]he liquid phase will generally include water and C2+O2+ oxygenated hydrocarbons not volatilized to the vapor phase, such as lignin derivatives, disaccharides, monosaccharides, sugars, sugar alcohols, alditols, heavy organic acids, phenols, cresols [note that p-cresol is 4-methylphenol], and heavy diols, triols and other polyols” [paragraph 0070].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8, 10-13, 19-21, 27-30, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2013/0036660 A1).
With respect to claims 3 and 28, Woods et al discloses “ash components (e.g., calcium, aluminum, potassium, sodium, magnesium, ammonium, chloride, sulfate, sulfite, thiol, silica, copper, iron, phosphate, carbonate, and phosphorous), color bodies (e.g., terpenoids, stilbenes, and flavonoids), proteinaceous materials, and other inorganic or organic products from biomass conversion can interact with the catalyst…[t]he solid phase will generally include extractives and unreacted or under-reacted biomass and, in certain applications, the deconstruction catalyst. Extractives will typically include ash components, such as calcium, aluminum, potassium, sodium, magnesium, chloride, sulfates, sulfites, thiols, silica, copper, Yield increasing supplemental materials may include: unreacted or under-reacted materials recycled from the solid phase of the product stream” [paragraph 0087].  Therefore, separation of silica containing materials from the solid phase for introduction into the destruction process (or vice versa) is obvious in view of the teaching of the reference.
With respect to claims 7 and 20, it is well known in the art that purified CO2 may be used in a plurality of commercial uses including a propellant and acidity regulator in the food industry, a fire extinguisher by flooding the area surrounding a flame thereby starving the it of oxygen, dry ice used during the cold soak phase in winemaking, a carbonating gas for soft drinks and beer, and a solvent in supercritical form for industrial extraction processes.  Therefore, separating carbon dioxide for commercial use would have been obvious to one of ordinary skill in the art.
With respect to claim 8, since the feedstocks and reaction conditions of the reference are similar to those of the instant application, it is expected, absent evidence to the contrary, that the deconstructed product comprises liquid hydrocarbons.
With respect to claims 10 and 30, note that Woods et al teaches a pressure ranging from 300 to 2,500 psi.
With respect to claims 11 and 30, note that Woods et al teaches a temperature ranging from 120 to 350o C.
With respect to claim 12, recall the Woods et al teaches a residence time ranging from 5 minutes to 6 hours.
With respect to claim 13, Woods et al teaches that the “drawback of catalytic technologies is the possible negative effects of water, contaminants, and other residual products on the performance of the catalyst. For instance, ash components (e.g., calcium, aluminum, potassium, sodium, magnesium, copper, iron, phosphate, carbonate, and phosphorous), color bodies (e.g., terpenoids, stilbenes, and flavonoids), proteinaceous materials, and other inorganic or organic products from biomass conversion can interact with the catalyst to severely limit its activity” [paragraph 0010].  Therefore, it would have been obvious to one of ordinary skill in the art to remove said components from the biomass feed stream to the extent possible before slurrying and deconstructing.
With respect to claims 19, 27, and 35, Woods et al does not explicitly disclose that the reactor is a tube reactor with a heating fluid jacket around at least a portion thereof.  However, it is well known in the art that for isothermal reactions of greater than zero order, a plug flow or tube reactor will always require a smaller volume than continuously stirred tank reactors for the same extent of conversion of reactants to products.  The heat fluid jacket recited in claim 19 permits the endothermic biomass destruction process [see, e.g., paragraph 0128: “the lignin can be burned to provide process heat;” and paragraph 0127: “[r]eductive catalyst regeneration can be accomplished by heating the catalyst…”] to remain isothermal.  Therefore, since tube reactors occupy less volume than other reactors for the same extent of conversion, it would have been obvious to one of ordinary skill in the art to use a tube reactor with the heating fluid jacket.
With respect to claim 21, see prior discussion regarding chopping, shredding, pressing, grinding or processing to a size amenable for conversion.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Woods et al does not disclose separating hydrochar following collection and removal of the liquid and solid phases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fogler in Elements of Chemical Reaction Engineering, 2nd ed. [1992, Prentice-Hall, 838 pp], which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
March 15, 2022